Title: Cash Accounts, November 1774
From: Washington, George
To: 

 

[November 1774]



Cash


Novr  5—
To Cash recd from Messrs Henley & Call for 17 Barl of common Flour & 20 Do of Midlings—Nett 7952 lbs. @ 12/ prCt
[£] 50. 9. 9



To Cash recd from Captn  Conway
50. 0. 0


9—
To Ditto for Balle recd from Messrs Hooe & Co. for 660 Bls of Supr fine Flour
673. 5. 1


11—
To Ditto recd from Bryan Fairfax Esqr.
144. 7. 2



To Ditto recd from Mr Wm Digges Balle Acct
5.14.11


20—
To Ditto recd from Thos Newton Junr Esqr. by the hands of Colo. [Fielding] Lewis
170. 0. 0



To Ditto recd from Mr James Hill by Do
150. 0. 0


30—
To Cash recd for Sundries sold at Colo. Mercer’s Sale
5.11. 8


Contra


Novr  4—
By Club at [Richard] Arrells
0. 5. 4



By Ditto at Mrs [Mary] Hawkins’s
0. 3. 9


5—
By Cash paid Caleb Stone
12. 1. 3



By Ditto pd Captn [John] Dalton my p[ar]t of the Electn Ball
8. 5. 6



By Ditto pd [John] Price Posey in discharge of his Father’s ordr for Board & Schooling of Lawrence Posey his Son £17 Md Cy
13.12. 0



By Cash paid Wm Skilling
8. 0. 0



By Ditto paid Captn [William] Buddicum’s Acct
3.11. 3



✻By Captn Buddicum’s Acct omitted folio 117
80. 5. 7


7—
By 2 Razors
0. 2. 6



By 10 Bushls of Oysters
0.10. 0



By Colo. [George William] Fairfax’s Gardner
0. 5. 0



10—
By Cash pd Lund Washington for a Horse for Mr [John Parke] Custis
50. 0. 0



By 491 lbs. of Feathers @ 2/
49. 2. 0



By Chr Shade
2.10. 0


11—
By Cyder viz. 477 Galn @ 9d. had of Mr Osborn Sprig—& pd Wm Digges Esqr. & 4 Casks @ 10/ £19.17.9 Md Cy eql to
15.18. 1



By Wm Digges Esqr. for Doctr Digges’s acct
2. 8. 0



By Exps. in getting Cyder to Landg
0. 2. 0



By Exps. to, & at George Town
0. 5. 0


12—
By Cash paid Wm Keating
1.16. 0



By Doctr Craik 5 Guineas
7. 0. 0


15—
By Thos Bishop
9.12. 0



By Mrs Washington
2. 8. 0


18—
By Cash paid Bennet Jenkins 40/ Md Cy
1.12. 0


21—
By Cash pd Thos Simpson to carry to his Father on Youghy for my use viz. £300 Pensa. equal to
240. 0. 0



By Exps. at New gate
0. 4. 8



By Cash pd Mr Matzei for myself & Mr Custis pr rect to Colo. Lewis
33.15. 0



By Servants
0. 2. 6


30—
By Expences at Dawson’s on Shan[andoa]h
1. 4. 0



By Cash paid Mr Edwd Snickers on acct of the Waggonage of Colo. Mercers’ Wheat from Shanh
18. 0. 0



By an Express to Lord Fairfax’s
0. 6. 0


 


   
   
AD, Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., 126, 128.






   
   In GW’s Cash Memoranda, 1772-75“Pocket-day-Book or Cash-Memorandums,” 9 Aug. 1772–27 May 1773, 29 May 1773–22 March 1774, 26 Oct. 1774–3 May 1775. Manuscript in George Washington Papers, Library of Congress. 24 March-31 October 1774. Manuscript in Huntington Library, Art Collections and Botanical Gardens, San Marino, Calif. he calls this “fine” flour instead of “common” flour. This is probably the wheat-purchasing firm in Alexandria in 1775 transcribed as “Henby & Caldee” in WMQThe William and Mary Quarterly: A Magazine of Early American History. Williamsburg, Va., 1st ser., 11 (1902–3), 246. For the possible identity of Henley, see Robert Adam to GW, 14 Feb. 1774, n.2. Call may be merchant William Call of Prince George County, Virginia.





   
   The Cash Memoranda, 1772-75“Pocket-day-Book or Cash-Memorandums,” 9 Aug. 1772–27 May 1773, 29 May 1773–22 March 1774, 26 Oct. 1774–3 May 1775. Manuscript in George Washington Papers, Library of Congress. 24 March-31 October 1774. Manuscript in Huntington Library, Art Collections and Botanical Gardens, San Marino, Calif. has the following entry: “To Ditto [Cash] recd from Messrs Jenifer & Hooe for 137,559 lbs. of Supr fine Flour @ 15/4 & 660 casks @ 20d. exclusive of Sundrie Sums recd before his store acct agt myself, & sundry payments made on my behalf which charge respectively as pr his Acct—see Acct,” and “Charge Joshua Kay with cash allowd Messrs Jenifer & Hooe in

Acct—8.13.6.” Hooe was Robert Townsend Hooe (c.1743–1809) of Charles County, Md., formerly of Hooe, Stone & Co. of Alexandria. In 1773 the name of the company became Jenifer & Hooe.




 
   
   For the sale of George Mercer’s property, see GW to John Tayloe, 31 Oct., and note 2 of that document, and 30 Nov., and note 2 of that document, and DiariesDonald Jackson and Dorothy Twohig, eds. The Diaries of George Washington. 6 vols. Charlottesville, Va., 1976–79., 3:292–93.





   
   This was for wages, according to the Cash Memoranda, 1772-75“Pocket-day-Book or Cash-Memorandums,” 9 Aug. 1772–27 May 1773, 29 May 1773–22 March 1774, 26 Oct. 1774–3 May 1775. Manuscript in George Washington Papers, Library of Congress. 24 March-31 October 1774. Manuscript in Huntington Library, Art Collections and Botanical Gardens, San Marino, Calif.. A photocopy of the receipt in GW’s hand for the amount, signed by Stone, is in ViMtvL.





   
   See Cash Accounts, July 1774, n.4.





   
   For GW’s involvement in the education expenses of St. Lawrence Posey, see John Posey to GW, 25 May 1771, n.5, and Francis Baker to GW, 26 Mar. 1774, and note 1 of that document.





   
   This was “in part of his Wages” (Cash Memoranda, 1772-75“Pocket-day-Book or Cash-Memorandums,” 9 Aug. 1772–27 May 1773, 29 May 1773–22 March 1774, 26 Oct. 1774–3 May 1775. Manuscript in George Washington Papers, Library of Congress. 24 March-31 October 1774. Manuscript in Huntington Library, Art Collections and Botanical Gardens, San Marino, Calif.).





   
   See Cash Accounts, July 1774, n.1.





   
   The following receipt signed on this day by Lund Washington reads: “Then Receivd from George Washington the Sum of Fifty pound⟨s⟩ Currency for a horse sold Mr John Parke ⟨Cu⟩stis” (AD [photocopy], in GW’s hand, anonymous donor).





   
   The Cash Memoranda, 1772-75“Pocket-day-Book or Cash-Memorandums,” 9 Aug. 1772–27 May 1773, 29 May 1773–22 March 1774, 26 Oct. 1774–3 May 1775. Manuscript in George Washington Papers, Library of Congress. 24 March-31 October 1774. Manuscript in Huntington Library, Art Collections and Botanical Gardens, San Marino, Calif. reads: “By Cash to Lund Washington to pay Sundry persons for 491 lbs. of Feathers @ 2/,” and “Charge Mr Custis with 390 lbs. of the above Feathers @ 2/ –39.0.0.” There is a photocopy in ViMtvL of the following receipt in GW’s hand and signed by Lund Washington: “I do hereby acknowledge, that I receivd from George Washington, the sum of Thirty nine pounds to pay for 390 lbs. of Feathers for the use of Mr John Parke Custis in November 1774. Lund Washington.”





   
   In his Cash Memoranda, 1772-75“Pocket-day-Book or Cash-Memorandums,” 9 Aug. 1772–27 May 1773, 29 May 1773–22 March 1774, 26 Oct. 1774–3 May 1775. Manuscript in George Washington Papers, Library of Congress. 24 March-31 October 1774. Manuscript in Huntington Library, Art Collections and Botanical Gardens, San Marino, Calif. GW indicates the 477 gallons were from William Digges and the 4 casks from Osborne Sprigg.





   
   Joseph Digges, son of William Digges of Warburton, studied at the University of Edinburgh and served as a surgeon to the Charles County, Md., militia during the Revolution.





   
   William Keating (Keaton) was a weaver who did work for GW (Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., 127). In 1791 a William Keating lived on the road from Cameron Run to Dogue Run in Fairfax Parish. This was paid “pr Mrs Washington” (Cash Memoranda, 1772-75“Pocket-day-Book or Cash-Memorandums,” 9 Aug. 1772–27 May 1773, 29 May 1773–22 March 1774, 26 Oct. 1774–3 May 1775. Manuscript in George Washington Papers, Library of Congress. 24 March-31 October 1774. Manuscript in Huntington Library, Art Collections and Botanical Gardens, San Marino, Calif.).





   
   The Cash Memoranda, 1772-75“Pocket-day-Book or Cash-Memorandums,” 9 Aug. 1772–27 May 1773, 29 May 1773–22 March 1774, 26 Oct. 1774–3 May 1775. Manuscript in George Washington Papers, Library of Congress. 24 March-31 October 1774. Manuscript in Huntington Library, Art Collections and Botanical Gardens, San Marino, Calif. reads: “By Cash pd Thos Simpson pr his Father Gilbert Simpson’s order for defraying the Exps. of my Mill £300 Pens. Money,” but no amount is given.





   
   This is William Carr Lane’s tavern in western Fairfax County.





   
   The Cash Memoranda, 1772-75“Pocket-day-Book or Cash-Memorandums,” 9 Aug. 1772–27 May 1773, 29 May 1773–22 March 1774, 26 Oct. 1774–3 May 1775. Manuscript in George Washington Papers, Library of Congress. 24 March-31 October 1774. Manuscript in Huntington Library, Art Collections and Botanical Gardens, San Marino, Calif. reads: “By Cash pd by Colo. [Fielding] Lewis to Mr Mazey [Mazzei]—my Subscriptn of £12.10 sterg @ 35 pr C.—16.17.6,” and “By ⟨Do⟩ pd Do by Do for Mr Custis’s subscriptn—wch charge to Mr Custis—16.17.6.” See George Mason to GW, 9 Mar. 1775, n.3.





   
   GW was staying with William Dawson, George Mercer’s head overseer for the Shenandoah Valley lands, while he oversaw the sale of Mercer’s lands. See note 3 above.





   
   The express was sent to Lord Fairfax “concerning his Renting Belvoir” (Account with George William Fairfax, June–December 1774, ViMtvL [photocopy]).






   
   Among entries for November in the Cash Memoranda, 1772-75“Pocket-day-Book or Cash-Memorandums,” 9 Aug. 1772–27 May 1773, 29 May 1773–22 March 1774, 26 Oct. 1774–3 May 1775. Manuscript in George Washington Papers, Library of Congress. 24 March-31 October 1774. Manuscript in Huntington Library, Art Collections and Botanical Gardens, San Marino, Calif., but not carried over to Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., are the following: “Charge Colo. Fairfax with the advertisg Belvoir pr Hall & Sellars act—.6.5”; “Charge Robt McMickan of Jama. with Freight recd for 640 Barls of Herrings belonging to Robt Adam & Co. at 6/. pr Barl—also with 100 Barrls of Supr fine Flour—3000 shingles—& 2000 ⟨Hhds⟩ Staves. and credit him by returns pr the Farmer”; and “By Cash paid Doctr Craik pr acct render’d—5 Guineas—7.0.0.”



